Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on the stated conclusion that original claim 2 contained allowable subject matter, claim 1 has been amended to include its limitations.  An updated/modified survey of the prior art focused on finding similar compositions generally yielded references where the polyol had a hydroxy equivalent weight substantially higher than 500, the polymer was disclosed in the context of a low solvent formulation, or had some other distinguishing feature.  References of some general interest but not providing a foundation for rejection include U.S Patent Application Publication Nos. 2016/0114559, 2016/0369036, U.S. 2018/0208813, and 2015/0259461, and CN 107338017.
	The prior art cited during this prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1 and 3-15 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 20, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765